Case: 08-41290        Document: 00511052879       Page: 1    Date Filed: 03/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 16, 2010

                                       No. 08-41290                    Charles R. Fulbruge III
                                                                               Clerk

In the Matter of: JEFF RIVIERA; BARBARA RIVIERA,

                          Debtors

-----------------------


JEFF RIVIERA; BARBARA RIVIERA,

                          Appellants

v.

TEXAS STATE BANK,

                          Appellee




                 Appeal from the United States District Court for the
                             Southern District of Texas


Before DAVIS, WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
AFFIRMED. See Rule 47.6




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.